Citation Nr: 9912184	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-37 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for service connected 
maxillary sinusitis with polypoid rhinosinusitis and 
parotitis, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
August 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by a New Orleans, Louisiana, 
Regional Office (RO), which denied entitlement to an 
increased rating evaluation for left maxillary sinusitis.

In January 1998, the Board remanded this case to the RO for 
additional development.  In a July 1998 rating action, the RO 
increased the 10 percent rating in effect to 30 percent for 
the sinusitis, characterized as maxillary sinusitis with 
polypoid rhinosinusitis and parotitis.  The veteran and his 
representative were issued a supplemental statement of the 
case and the case was returned to the Board for review.

In a letter to the RO dated in February 1998, the veteran 
indicated that he claiming an increased evaluation for his 
service connected urethral calculus.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The maxillary sinusitis with polypoid rhinosinusitis and 
parotitis is manifested by three or more incapacitating 
episodes per year requiring prolonged treatment.


CONCLUSION OF LAW

The schedular criteria for a rating evaluation in excess of 
30 percent for maxillary sinusitis with polypoid 
rhinosinusitis, and parotitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
6513 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for his service connected 
maxillary sinusitis with polypoid rhinosinusitis and 
parotitis is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1997);  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).   The Board 
also finds that no further development of the record is 
necessary before appellate disposition is completed.  
Accordingly, the duty to assist has been met.

The veteran was awarded entitlement to service connection for 
left maxillary sinusitis by rating decision dated in April 
1994, wherein a noncompensable rating evaluation was 
assigned.  The Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. The percentage ratings for each 
diagnostic code, as set forth in the VA Schedule for Rating 
Disabilities (Schedule), codified in 38 C.F.R. Part 4, 
represent the average impairment of earning capacity 
resulting from disability. 

The veteran received intermittent treatment at VA and private 
facilities from 1987 to 1997 for various disorders, including 
sinusitis. 

The veteran underwent a VA compensation examination in April 
1997.  The veteran indicated that he has no sense of smell or 
taste.  He also had a swollen right parotid gland which had 
been swelling recurrently and responding to penicillin for 
several years.  He related that he was not too aware of 
trouble breathing through his nose and was not allergic to 
anything.  Physical examination revealed that there was a 
swollen turgid right parotid gland and the duct could not be 
opened.  External nose was normal, vestibules were normal and 
the septum was regular.  Inferior meati and turbinates were 
clear.  On the right, there was a large polyp that obstructed 
the middle meatus and the rest of the superior airway all the 
way back.  On the left, the middle meatus was clear except 
that posteriorly there were polyps.  The middle turbinate, 
olfactory area, superior turbinate and sphenoethmoid recess 
were clear.  Impressions of acute or subacute parotitis and 
probable chronic pansinusitis with polyposis were provided.

An addendum to the VA examination also dated in April 1997 
was submitted.  The results of a CT Scan showed total 
opacification of both the frontal sinuses.  The ethimoids 
showed evidence of having had a previous ethmoidectomies 
bilaterally and they were nearly totally filled with polypoid 
tissue, as were the middle meati extending into both sinuses.  
The right maxillary sinus had an air fluid level, as did the 
left one.  The left maxillary sinus had concentric mucosal 
thickening and of particular interest in the right maxillary 
sinus the extension of the polypoid tissue from the middle 
meatus which went quite far into the sinus.  The diagnosis of 
chronic pan sinusitis was confirmed.  The spenoids both had a 
small amount of polypoid disease in them as well.

A VA compensation examination report dated in March 1998 
shows that the veteran reported experiencing chronic sinus 
problems, including acute sinusitis with nasal obstruction 
and purulent drainage and headaches at least three times a 
year which required antibiotics.  These symptoms were often 
accompanied by parotid swelling as well.  The examiner 
indicated that he did not have the benefit of the claims 
folder.  Physical examination revealed that the external nose 
was normal, septum was regular, floor of nose was normal, 
inferior turbinates were normal, and inferior meati were 
normal.  The left side was open in the middle meati.  The 
uncinate process was a little bit large in the anterior 
portion of the middle meatus.  The middle turbinates have 
been partially resected bilaterally.  The sphenoethmoid 
recess was wide open with evidence of a bilateral 
ethmoidectomy.  The olfactory area was clear, superior 
turbinates were normal, mouth was clear, pharynx was clear, 
larynx was clear, neck was normal and sinuses were normal to 
palpation.  

CT scan revealed significant pansinusitis with large polypoid 
mass growing into the right maxillary sinus.  There was some 
mucoperiosteal thickening of the right sphenoid sinus and 
obscuration of the frontal sinuses bilaterally.  The examiner 
provided impressions of polypoid rhinosinusitis, post 
surgical, with significant recurrent episodes of acute 
sinusitis, and that the parotitis was apparently secondary to 
the sinus infections probably due to lymph node obstruction 
of the ducts.

The examiner provided an addendum to the examination report 
later in March 1998.  The examiner indicated that now had the 
opportunity to review the veteran's claims file and medical 
history in conjunction with the examination.  He indicated 
that the veteran was noted to have hyposmia or anosmia in 
1960 and that this certainly was one of the presenting 
symptoms of nasal obstruction secondary to polyposis.  The 
veteran was operated on in 1962 to remove nasal polyps and 
had persisted with his problems with recurrent nasal polyps 
since that time.  The examiner indicated that this was a 
natural history for polypoid rhinosinusitis and that the 
examination and radiographic evaluation earlier in March 1998 
was completely consistent with his situation.  He provided a 
diagnosis of polypoid rhinosinusitis, postsurgical, with 
significant recurrent episodes of acute sinusitis and 
parotitis, apparently secondary to sinus infections.

The severity of the veteran's disability has been ascertained 
by application of the rating criteria set forth in Diagnostic 
Code 6513 of the Schedule, 38 C.F.R. Part 4, § 4.97 (1998).  
Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so. Karnas v. Derwinski, 1 Vet.App. 308 (1991).  The 
veteran's claim must be evaluated under both the new and old 
rating criteria. 

The rating criteria used prior to October 7, 1996 under 38 
C.F.R. § 4.97, Diagnostic Code 6513, provides that chronic 
maxillary sinusitis with X-ray manifestations only, and with 
symptoms either mild or only occasional, warrants a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing and infrequent headaches, a 10 percent 
evaluation is warranted.  A 30 percent evaluation is 
warranted when the symptoms are severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was appropriate where the symptoms are 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows: a noncompensable evaluation is warranted when 
sinusitis is detected by X-ray only; a 10 percent evaluation 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

To summarize, the veteran's statements describing the 
symptoms of his disabilities are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.

In this regard, the evidence reflects that the veteran does 
have chronic sinusitis, which result in significant 
impairment.  However, this fact is reflected in the 30 
percent rating currently in effect.  The VA examinations 
revealed that the veteran last underwent nasal surgery in 
1989.  The VA examinations showed no evidence of crusting or 
purulent discharge.  Furthermore, the two CT scans showed no 
evidence of osteomyelitis.  Additionally, during the most 
recent VA examination, the veteran described at least three 
episodes of acute sinusitis with nasal obstruction, headaches 
and purulent discharge.  This is consistent with the 30 
percent evaluation currently in effect.  The most recent VA 
examination indicated that the parotitis was non-symptomatic.

After review the record, it is the Board's judgment that the 
maxillary sinusitis with polypoid rhinosinusitis and 
parotitis does not warrant a rating in excess of 30 percent.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the pertinent sections do not provide a basis, which 
permits a higher evaluation.  Specifically, the evidence does 
not show that the degree of impairment resulting from the 
maxillary sinusitis with polypoid rhinosinusitis and 
parotitis more nearly approximates the criteria for the next 
higher evaluation. 38 C.F.R. § 4.7 (1998).  Taking into 
consideration all of the available information and the 
criteria set forth in the Schedule, the Board further finds 
that the preponderance of the evidence is against the 
veteran's claim, and there is no doubt to be resolved.


ORDER

Entitlement to an increased rating for maxillary sinusitis 
with polypoid rhinosinusitis and parotitis is denied.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

